                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                       NO.   7:19-CR-00186-D-1

UNITED STATES

     vs.                           ORDER

MARY BETH HARDY

     THIS MATTER COMING before the Court on the Defendant's

motion to seal the motion to continue sentencing, the Court

finds that good cause exists to allow the motion, and

therefore, the Defendant's motion is ALLOWED.

     SO ORDERED.

     This   _JJ_   day of July, 2020.




            Jru£"S C. DEVER, III
            UNITED STATES DISTRICT JUDGE




    Case 7:19-cr-00186-D Document 39 Filed 07/31/20 Page 1 of 1
